


Exhibit 10.6
JPMORGAN CHASE BANK, N.A.
270 Park Avenue
New York, New York 10017
J.P. MORGAN SECURITIES LLC
383 Madison Avenue
New York, New York 10017
GOLDMAN SACHS LENDING PARTNERS LLC
200 West Street
New York, New York 10282
ROYAL BANK OF CANADA
Three World Financial Center
200 Vesey Street
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
BANK OF AMERICA, N.A.
One Bryant Park
New York, NY 10036
MORGAN STANLEY SENIOR FUNDING, INC.
1585 Broadway
New York, NY 10036
BARCLAYS
745 Seventh Avenue
New York, NY 10019
SUNTRUST ROBINSON HUMPHREY, INC.
SUNTRUST BANK
3333 Peachtree Road
Atlanta, Georgia 30326
DNB BANK ASA
DNB MARKETS, INC.
200 Park Avenue
New York, NY 10166
THE BANK OF NOVA SCOTIA
40 King Street West
Scotia Plaza
Toronto, Ontario
Canada
M5W 2X6



PERSONAL AND CONFIDENTIAL
September 11, 2012
Valeant Pharmaceuticals International, Inc.
4787 Levy Street
Montreal, Quebec
Canada H4R 2P9
Valeant Pharmaceuticals International
700 Route 202/206
Bridgewater, NJ 08807
Attention: J. Michael Pearson
Amended and Restated Commitment Letter
Ladies and Gentlemen:
We are pleased to confirm the arrangements under which each of JPMorgan Chase
Bank, N.A. ("JPMCB"), J.P. Morgan Securities LLC ("J.P. Morgan"), Goldman Sachs
Lending Partners LLC ("GSLP"), Royal Bank of Canada ("Royal Bank"), RBC Capital
Markets ("RBCCM"), Bank of America, N.A. ("BOA"), Merrill Lynch, Pierce, Fenner
& Smith Incorporated ("Merrill Lynch"), Morgan Stanley Senior Funding, Inc.
("Morgan Stanley"), Barclays Bank PLC ("Barclays"), SunTrust Bank ("SunTrust"),
SunTrust Robinson Humphrey, Inc. ("STRH"), DNB Bank ASA ("DNB"), DNB Markets,
Inc. ("DNB Markets") and The Bank of Nova Scotia ("BONS") (collectively, the



--------------------------------------------------------------------------------




"Commitment Parties") is exclusively authorized by Valeant Pharmaceuticals
International, Inc., a corporation organized under the laws of Canada (the
"Parent"), and Valeant Pharmaceuticals International, a Delaware corporation
(the "Company" and, together with Parent, "you"), to act, in the case of J.P.
Morgan as joint lead arranger, joint bookrunner and sole syndication agent, in
the case of GSLP and Royal Bank as joint bookrunners and in the case of GSLP,
Royal Bank, Merrill Lynch, Morgan Stanley, Barclays, SunTrust, DNB Markets and
BONS as co-documentation agents, each in connection with the financing for
certain transactions described herein, in each case on the terms and subject to
the conditions set forth in this amended and restated commitment letter and the
attached Annexes A, B and C hereto (collectively, this "Commitment Letter").
Capitalized terms used but not defined herein have the respective meanings given
in the Annexes hereto.
You have informed the Commitment Parties that Parent intends to consummate the
acquisition (the "Acquisition") of 100% of the capital stock of an entity
previously identified to us and referred to as "Merlin" (the "Target," and
together with its subsidiaries, the "Acquired Business") pursuant to the merger
agreement, dated as of September 2, 2012, among Parent, the Company and one of
the Company's other wholly owned domestic subsidiaries ("Acquisition Sub") and
the Target (together with the schedules and exhibits thereto, the "Acquisition
Agreement"). The Acquisition will be consummated pursuant to the Acquisition
Agreement whereby Acquisition Sub will be merged with and into Target, with
Target surviving the merger as a wholly owned subsidiary of Parent and the
Company, in which case all of the outstanding Shares of Target on the date of
consummation of the Acquisition (the "Closing Date") (other than Shares held by
Parent, Acquisition Sub or any other direct or indirect wholly owned subsidiary
of Parent and shares owned by the Company, in each case not held on behalf of
third parties, and other than shares that are owned by stockholders who have
perfected and not withdrawn a demand for appraisal rights) will be converted
into the right to receive on the Closing Date the cash consideration per Share
set forth in the Acquisition Agreement. You have informed us that (a) the
Acquisition, (b) the Target's obligation to pay the conversion consideration
with respect to, or repurchase, as applicable, the Target's notes under, and in
accordance with, the following indentures: (i) 2.5% Contingent Convertible
Senior Notes due 2032 in the principal amount of $168.9 million, (ii) 1.5%
Contingent Convertible Senior Notes due 2033 in the principal amount of $0.2
million and (iii) 1.375% Convertible Senior Notes due 2017 in the principal
amount of $422.2 million (collectively, the "Target Indentures") and (c) the
Transaction Expenses will be financed from the following sources:
•
the issuance by the Borrower (as defined in Annex B) of $2,750 million of high
yield securities (the "Securities") pursuant to a Rule 144A (without
registration rights) or other private placement (the "Notes Offering") or, in
the event some or all of the Securities are unable to be issued at the time the
Acquisition is consummated, borrowings by the Company of unsecured senior
increasing rate bridge loans in an aggregate principal amount of $2,750 million
less the gross proceeds from the sale of Securities issued on or prior to the
Closing Date (the "Bridge Loans", the "Facility" and the "Bridge Facility")
having the terms set forth on Annex B.

1.
Commitments: Titles and Roles.

Each of J.P. Morgan, GSLP, Royal Bank, Merrill Lynch, Morgan Stanley, Barclays,
STRH, DNB Markets and BONS (collectively, the "Bridge Lead Arrangers" or, the
"Arrangers") is pleased to confirm its commitment to act, and you hereby appoint
J.P. Morgan to act as joint lead arranger, joint bookrunner and sole syndication
agent (the "Syndication Agent"), GSLP and Royal Bank as joint bookrunners, GSLP,
Royal Bank, Merrill Lynch, Morgan Stanley, Barclays, SunTrust, DNB Markets and
BONS as co-documentation agents (the "Co-Documentation Agents") and each of
JPMCB, GSLP, Royal Bank, BOA,

2

--------------------------------------------------------------------------------




Morgan Stanley, Barclays, SunTrust, DNB and BON is pleased to advise you of its
several, but not joint, commitment to provide the percentage of the aggregate
principal amount of the Bridge Loans set forth on each of their respective
signature pages attached hereto (which sum to 100%), in each case on the terms
and subject to the conditions contained in this Commitment Letter and the Fee
Letter (referred to below). In addition, you hereby appoint JPMCB to act as
administrative agent (the "Bridge Administrative Agent") for the Bridge
Facility. You agree that J.P. Morgan will have "left" placement in any and all
marketing materials or other documentation used in connection with the Facility
or other documentation used in connection with the Facility. You further agree
that no other titles will be awarded and no compensation (other than that
expressly contemplated by this Commitment Letter and the Fee Letter referred to
below) will be paid in connection with the Facility unless you and we shall so
agree. Our fees for our commitment and for services related to the Facility are
set forth in a separate amended and restated fee letter (the "Fee Letter")
entered into by the Company and the Commitment Parties on the date hereof, which
amends, restates and supersedes in its entirety the fee letter dated September
2, 2012 (the "Original Fee Letter") among JPMCB, J.P. Morgan, the Parent and the
Company.
2.
Conditions Precedent.

Each Commitment Party's commitment and agreements hereunder are subject to the
following condition: since December 31, 2011, there has not occurred any
circumstance, occurrence or development which, individually or in the aggregate,
has had or is reasonably likely to have a Material Adverse Effect (as defined
below). Each Commitment Party's commitment and agreements hereunder are subject
to the satisfactory negotiation, execution and delivery of appropriate
definitive loan documents relating to the Facility including, without
limitation, credit agreements, guarantees, opinions of counsel and other related
definitive documents (collectively, the "Facility Documentation") to be based
upon and substantially consistent with the terms set forth in this Commitment
Letter (it being agreed that the Facility Documentation shall not contain any
conditions precedent to the initial borrowing under the Facility on the Closing
Date other than the conditions precedent expressly set forth herein, in Annex B
under the heading "Conditions Precedent to Borrowing" and in Annex C hereto, and
the terms of the Facility Documentation will be such that they do not impair the
availability of the Facility on the Closing Date if such conditions are
satisfied). Each Commitment Party's commitment is also subject to the Company
having entered into an engagement letter with one or more investment banks (the
"Investment Banks") reasonably acceptable to the Commitment Parties, pursuant to
which you engaged the Investment Banks in connection with a potential issuance
of Securities). Notwithstanding anything in this Commitment Letter, the Fee
Letter or the Facility Documentation to the contrary, the only representations
the accuracy of which will be a condition to the availability of the Bridge
Loans on the Closing Date will be (i)  the representations and warranties made
by the Acquired Business in the Acquisition Agreement that are material to the
interests of the Lenders, in their capacities as such, but only to the extent
that you have the right to terminate your obligations under the Acquisition
Agreement or to decline to consummate the Acquisition (in each case in
accordance with the terms of the Acquisition Agreement) as a result of a breach
of such representation or warranty and (ii) the Specified Representations (as
defined below).
As used herein, "Specified Representations" means representations relating to
incorporation or formation; organizational power and authority to enter into the
documentation relating to the Bridge Loans; due execution, delivery and
enforceability of such documentation; solvency; no conflicts with charter
documents; Federal Reserve margin regulations; the Investment Company Act,
Patriot Act; and status of the Bridge Loans as senior debt and "Specified
Acquisition Agreement Representations" shall mean the representations and
warranties made by the Acquired Business in the Acquisition Agreement that are
material to the interests of the Lenders, in their capacities as such, but only
to the extent that you have the right to terminate your obligations under the
Acquisition Agreement or to decline to consummate

3

--------------------------------------------------------------------------------




the Acquisition (in each case in accordance with the terms of the Acquisition
Agreement) as a result of a breach of such representation or warranty.
As used in this Section 2, "Material Adverse Effect" means any material adverse
effect on the financial condition, properties, assets, liabilities, business or
results of operations of the Target and its Subsidiaries, taken as a whole;
provided, however, that none of the following, in and of itself or themselves,
shall constitute a Material Adverse Effect: (A) changes in the economy or
financial markets generally in the United States or any foreign jurisdiction;
(B) changes that are the result of factors generally affecting the
pharmaceutical industry; (C) changes in United States generally accepted
accounting principles; (D) any geopolitical conditions, the outbreak or
escalation of hostilities, any acts of war, sabotage, terrorism or military
actions, or any escalation or worsening of any such hostilities, acts of war,
sabotage, terrorism or military actions threatened or underway as of September
2, 2012; (E) any general regulatory, legislative or political conditions or
securities, credit, financial or other capital market conditions, in each case
in the United States or any foreign jurisdiction; (F) changes in Law, including
rules, regulations and administrative policies of the U.S. Food and Drug
Administration or interpretations thereof, in each case of general
applicability; (G) any legal proceedings made or brought by any of the current
or former securityholders of the Target (on their own behalf or on behalf of the
Target) arising out of or related to the Acquisition Agreement or any of the
transactions contemplated thereby; (H) earthquakes, hurricanes, tornados or
other natural disasters; (I) a decline in the price of Target's shares on the
New York Stock Exchange, provided that the exception in this clause shall not
prevent or otherwise affect a determination that any change, effect,
circumstance or development underlying such decline has resulted in, or
contributed to, a Material Adverse Effect; (J) the announcement or pendency of
the Acquisition Agreement or the transactions contemplated thereby, including
the effect on employees, customers, suppliers, distributors and collaboration
partners; (K) any failure by the Target to meet any estimates of revenues or
earnings or other financial or operating metrics (whether such projections were
made by the Target or independent third parties) for any period ending on or
after September 2, 2012 and prior to the Closing Date, provided that the
exception in this clause shall not prevent or otherwise affect a determination
that any change, effect, circumstance or development underlying such failure has
resulted in, or contributed to, a Material Adverse Effect; (L) the approval or
disapproval by, or the delay of a determination of approval or disapproval by
the U.S. Food and Drug Administration or any Governmental Entity or any panel or
advisory body empowered or appointed thereby, with respect to the Company
Products; and (M) any action expressly required to be taken or not taken with
the consent of the Company (which consent is made with the consent of the
Arrangers not to be unreasonably withheld or delayed) or pursuant to or in
accordance with the Acquisition Agreement; provided, further, that, with respect
to clauses (A), (B), (C), (D), (E) and (F), such change, event, circumstance or
development does not (i) primarily relate only to (or have the effect of
primarily relating to) the Target and its Subsidiaries or (ii) have a
disproportionate adverse effect on the Target and its Subsidiaries compared to
other companies of similar size operating in the pharmaceutical industry.
Capitalized terms used in the preceding definition that are not otherwise
defined in this Commitment Letter shall have the meanings given to them in the
Acquisition Agreement as in effect on September 2, 2012.
3.
Syndication.

The Arrangers intend, and reserve the right, to syndicate the Facility to the
Lenders promptly following the date hereof, and you acknowledge and agree that
the commencement of syndication shall occur in the discretion of the Arrangers.
The Arrangers will select the Lenders after consultation with you. The Arrangers
will lead the syndication, including determining the timing of all offers to
potential Lenders, any title of agent or similar designations or roles awarded
to any Lender and the acceptance of commitments, the amounts offered and the
compensation provided to each Lender from the amounts to be

4

--------------------------------------------------------------------------------




paid to the Arrangers pursuant to the terms of this Commitment Letter and the
Fee Letter. The Arrangers will, in consultation with you, determine the final
commitment allocations and will notify the Company of such determinations. You
agree to use commercially reasonable efforts to ensure that the Arrangers'
syndication efforts benefit from the existing lending relationships of Parent,
the Company and Target and their respective subsidiaries. To facilitate an
orderly and successful syndication of the Facility, you agree that, until the
earliest of (x) the termination of the syndication as determined by the
Arrangers, (y) the consummation of a Successful Syndication (as defined in the
Fee Letter) and (z) 90 days after the Closing Date, neither the Company, Parent
nor Target (including, in each case, their respective subsidiaries) will
syndicate or issue, attempt to syndicate or issue, announce or authorize the
announcement of the syndication or issuance of, any debt facility or any debt or
equity security of the Parent or the Company or any of their respective
subsidiaries or affiliates other than (a) the Facility and other indebtedness
contemplated hereby to remain outstanding after the Closing Date, (b) the
issuance of the Securities (if any), (c) equity issued in connection with the
conversion or settlement of any convertible debt securities or in connection
with any hedging arrangements or warrants of the Company, Parent, Target or
their respective subsidiaries, (d) equity issued pursuant to employee stock
plans of the Company, Parent, Target or their respective subsidiaries and other
similar arrangements to be mutually agreed upon by you and the Arrangers and (e)
the $175 million incremental revolving facility under the Third Amended and
Restated Credit and Guaranty Agreement, dated as of February 13, 2012 (as
amended, amended and restated or supplemented from time to time, the "Credit
Agreement"), by and among Parent, certain subsidiaries of Parent as guarantors,
the various lenders, issuing banks and agents party thereto and Goldman Sachs
Lending Partners LLC, as administrative agent and collateral agent (in such
capacity, the "Administrative Agent")) without the prior written consent of the
Arrangers.
You agree to cooperate with the Commitment Parties, in connection with (i) the
preparation of one or more information packages regarding the business,
operations and financial projections of Parent, the Company and the Acquired
Business (collectively, the "Confidential Information Memorandum") including,
without limitation, all information relating to the transactions contemplated
hereunder prepared by or on behalf of the Company deemed reasonably necessary by
the Arrangers to complete the syndication of the Facility including, without
limitation, using commercially reasonable efforts to obtain, prior to the launch
of syndication, (a) a public corporate family rating from Moody's Investors
Service, Inc. ("Moody's") for the Company, (b) a public corporate credit rating
from Standard & Poor's Ratings Group, a division of The McGraw Hill Corporation
("S&P") for the Company and (c) a public credit rating for the Facility and any
Securities issued in lieu thereof from each of Moody's and S&P, and (ii) the
presentation of one or more information packages reasonably acceptable in format
and content to the Commitment Parties (collectively, the "Lender Presentation")
in meetings and other communications with prospective Lenders or agents in
connection with the syndication of the Facility (including, without limitation,
direct contact between senior management and representatives, with appropriate
seniority and expertise, of Parent and the Company with prospective Lenders and
participation of such persons in meetings upon reasonable advance notice and at
mutually agreed times). You will be solely responsible for the contents of any
such Confidential Information Memorandum and Lender Presentation (other than, in
each case, any information contained therein that has been provided for
inclusion therein by the Commitment Parties solely to the extent such
information relates to the Commitment Parties) and all other information,
documentation or materials delivered to the Arrangers in connection therewith
(collectively, the "Information") and you acknowledge that the Commitment
Parties will be using and relying upon the Information without independent
verification thereof. You agree that Information regarding the Facility and
Information provided by the Company and Target or their respective
representatives to the Arrangers in connection with the Facility (including,
without limitation, draft and execution versions of the Facility Documentation,
the Confidential Information Memorandum, the Lender Presentation, publicly filed
financial statements, and draft or final offering materials relating to

5

--------------------------------------------------------------------------------




contemporaneous securities issuances by the Company or Parent) may be
disseminated to potential Lenders and other persons through one or more internet
sites (including an IntraLinks, SyndTrak or other electronic workspace (the
"Platform")) created for purposes of syndicating the Facility or otherwise, in
accordance with the Arrangers' standard syndication practices, and you
acknowledge that neither the Arrangers nor any of its affiliates will be
responsible or liable to you or any other person or entity for damages arising
from the use by others of any Information or other materials obtained on the
Platform, except, in the case of damages to you but not to any other person, to
the extent such damages are found by a final judgment of a court of competent
jurisdiction to arise from the gross negligence or willful misconduct of any
Arranger or any of their affiliates or any of their respective directors,
employees, advisors or agents.
You acknowledge that certain of the Lenders may be "public side" Lenders (i.e.
Lenders that do not wish to receive material non-public information with respect
to the Company, Parent, Target or their respective affiliates or any of its or
their respective securities) (each, a "Public Lender"). At the request of the
Arrangers, you agree to prepare an additional version of the Confidential
Information Memorandum and the Lender Presentation to be used by Public Lenders
that does not contain material non-public information concerning the Company,
Parent, the Target or their respective affiliates or securities. It is
understood that in connection with your assistance described above, at the
request of the Arrangers, you will provide, and cause all other applicable
persons to provide (including use reasonable efforts to cause the Target to
provide) authorization letters to the Arrangers authorizing the distribution of
the Information to prospective Lenders, containing a representation to the
Arrangers that the public-side version does not include material non-public
information about the Company, Parent, the Target or their respective affiliates
or its or their respective securities. In addition, you will clearly designate
as such all Information provided to the Commitment Parties by or on behalf of
the Company or the Target which is suitable to make available to Public Lenders.
You acknowledge and agree that the following documents may be distributed to
Public Lenders, unless you advise the Arrangers in writing (including by email)
within a reasonable time prior to their intended distributions that such
material should only be distributed to prospective Lenders that are not Public
Lenders: (a) drafts and final versions of the Facility Documentation;
(b) administrative materials prepared by the Arrangers for prospective Lenders
(such as a lender meeting invitation, allocations and funding and closing
memoranda); and (c) term sheets and notification of changes in the terms of the
Facility.
4.
Information.

You represent and covenant that (i) to the best of your knowledge in the case of
Information relating to the Acquired Business, all written Information (other
than financial projections and information of a general economic or industry
specific nature) provided directly or indirectly by the Company to the
Commitment Parties or the Lenders in connection with the transactions
contemplated hereunder is and will be, when furnished and when taken as a whole
and giving effect to all supplements thereto, complete and correct in all
material respects and does not and will not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
contained therein, in light of the circumstances under which they were made, not
materially misleading and (ii) the financial projections that have been or will
be made available to the Commitment Parties or the Lenders in connection with
the transactions contemplated hereunder by or on behalf of the Company have been
and will be prepared in good faith based upon assumptions that are believed by
the preparer thereof to be reasonable at the time such financial projections are
furnished to the Commitment Parties or the Lenders, it being understood and
agreed that financial projections are not a guarantee of financial performance
and actual results may differ from financial projections and such differences
may be material. You agree that if at any time prior to the Successful
Syndication of the Facility, any of the representations in the preceding
sentence would

6

--------------------------------------------------------------------------------




be incorrect in any material respect if the Information and financial
projections were being furnished, and such representations were being made, at
such time, then you will promptly supplement, or cause to be supplemented, the
Information and financial projections so that such representations will be
correct in all material respects under those circumstances.
5.
Indemnification and Related Matters.

In connection with arrangements such as this, it is the Commitment Parties'
policy to receive indemnification. You agree to the provisions with respect to
our indemnity and other matters set forth in Annex A, which is incorporated by
reference into this Commitment Letter.
6.
Assignments; Amendments.

This Commitment Letter may not be assigned by you without the prior written
consent of the Commitment Parties (and any purported assignment without such
consent will be null and void), is intended to be solely for the benefit of the
Commitment Parties and the other parties hereto and, except as set forth in
Annex A hereto, is not intended to confer any benefits upon, or create any
rights in favor of, any person other than the parties hereto. Each of the
Commitment Parties, after consultation with you, may assign its commitments and
agreements hereunder, in whole or in part, to any of its affiliates (provided
that such affiliates agree to abide by the confidentiality provisions of Section
7 of this Commitment Letter) and, as provided above, to any Lender prior to the
Closing Date; provided that any assignment by a Commitment Party to any
potential Lender made prior to the Closing Date shall not relieve such
Commitment Party of its obligations set forth herein to fund that portion of the
commitments so assigned. Neither this Commitment Letter nor the Fee Letter may
be amended or any term or provision hereof or thereof waived or otherwise
modified except by an instrument in writing signed by each of the parties hereto
or thereto, as applicable, and any term or provision hereof or thereof may be
amended or waived only by a written agreement executed and delivered by all
parties hereto or thereto.
7.
Confidentiality.

Please note that this Commitment Letter, the Fee Letter and any written
communications provided by, or oral discussions with, the Commitment Parties in
connection with this arrangement are exclusively for the information of the
Company and may not be disclosed to any third party or circulated or referred to
publicly without our prior written consent except, after providing written
notice to the Commitment Parties, pursuant to a subpoena or order issued by a
court of competent jurisdiction or by a judicial, administrative or legislative
body or committee; provided that we hereby consent to your disclosure of (i)
this Commitment Letter, the Fee Letter and such communications and discussions
to the Parent's, the Company's and (on a redacted basis reasonably satisfactory
to the Arrangers with respect to the Fee Letter) the Target's respective
directors, employees, agents, accountants, legal counsel and other advisors who
are directly involved in the consideration of the Facility and who have been
informed by you of the confidential nature of such advice and the Commitment
Letter and Fee Letter and who have agreed to treat such information
confidentially, (ii) this Commitment Letter, the Fee Letter and such
communications and discussions as required by applicable law, rule or regulation
or compulsory legal process (in which case you agree to inform us promptly
thereof to the extent not prohibited by law) and (iii) the information contained
in Annex B to Moody's and S&P; provided that such information is supplied only
on a confidential basis after consultation with the Commitment Parties.
Each Commitment Party agrees that it will treat as confidential all information
provided to it hereunder by or on behalf of you or any of your respective
subsidiaries or affiliates; provided that nothing herein will prevent any
Commitment Party from disclosing any such information (a) pursuant to the order
of any

7

--------------------------------------------------------------------------------




court or administrative agency or in any pending legal or administrative
proceeding, or otherwise as required by applicable law or compulsory legal
process (in which case such person agrees (except with respect to any routine or
ordinary course audit or examination conducted by bank accountants or any
governmental bank regulatory authority exercising examination or regulatory
authority) to inform you promptly thereof to the extent not prohibited by law),
(b) upon the request or demand of any regulatory authority having jurisdiction
over such person or any of its affiliates, (c) to the extent that such
information is publicly available or becomes publicly available other than by
reason of improper disclosure by such person, (d) to such person's affiliates
and their respective officers, directors, partners, employees, legal counsel,
independent auditors and other experts or agents who need to know such
information and on a confidential basis, (e) to potential and prospective
Lenders, participants and any direct or indirect contractual counterparties to
any swap or derivative transaction relating to the Borrower and its obligations
under the Facility, in each case, who are advised of the confidential nature of
such information, (f) to Moody's and S&P; provided that such information is
limited to Annexes B and C and is supplied only on a confidential basis after
consultation with you or (g) for purposes of establishing a "due diligence"
defense. Each Commitment Party's obligation under this provision shall remain in
effect until the earlier of (i) two years from September 2, 2012 and (ii) the
date the definitive Facility Documentation is entered into by the Commitment
Parties, at which time any confidentiality undertaking in the definitive
Facility Documentation shall supersede this provision.
8.
Absence of Fiduciary Relationship; Affiliates; Etc.

As you know, each Commitment Party, together with its respective affiliates
(each collectively, a "Commitment Party Group"), is a full service financial
services firm engaged, either directly or through affiliates, in various
activities, including securities trading, investment banking and financial
advisory, investment management, principal investment, hedging, financing and
brokerage activities and financial planning and benefits counseling for both
companies and individuals. In the ordinary course of these activities, each
Commitment Party Group may make or hold a broad array of investments and
actively trade debt and equity securities (or related derivative securities)
and/or financial instruments (including bank loans) for their own account and
for the accounts of their customers and may at any time hold long and short
positions in such securities and/or instruments. Such investment and other
activities may involve securities and instruments of you or the Target, as well
as of other entities and persons and their affiliates which may (i) be involved
in transactions arising from or relating to the engagement contemplated by this
Commitment Letter, (ii) be customers or competitors of you or the Target, or
(iii) have other relationships with you or the Target. In addition, each
Commitment Party Group may provide investment banking, underwriting and
financial advisory services to such other entities and persons. Each Commitment
Party Group may also co-invest with, make direct investments in, and invest or
co-invest client monies in or with funds or other investment vehicles managed by
other parties, and such funds or other investment vehicles may trade or make
investments in your securities or those of such other entities. The transactions
contemplated by this Commitment Letter may have a direct or indirect impact on
the investments, securities or instruments referred to in this paragraph.
Although each Commitment Party Group in the course of such other activities and
relationships may acquire information about the transaction contemplated by this
Commitment Letter or other entities and persons which may be the subject of the
transactions contemplated by this Commitment Letter, no Commitment Party Group
shall have any obligation to disclose such information, or the fact that such
Commitment Party Group is in possession of such information, to you or to use
such information on the Company's behalf.
Consistent with their respective policies to hold in confidence the affairs of
its customers, no Commitment Party Group will furnish confidential information
obtained from you by virtue of the transactions contemplated by this Commitment
Letter to any other companies, or use such information in

8

--------------------------------------------------------------------------------




connection with the performance by such Commitment Party Group of services for
any other companies. Furthermore, you acknowledge that no Commitment Party Group
and none of their respective affiliates has an obligation to use in connection
with the transactions contemplated by this Commitment Letter, or to furnish to
you, confidential information obtained or that may be obtained by them from any
other person.
Each Commitment Party Group may have economic interests that conflict with
yours, or those of your equity holders and/or affiliates. You agree that each
Commitment Party Group will act under this Commitment Letter as an independent
contractor and that nothing in this Commitment Letter or the Fee Letter or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between any Commitment Party Group and you or
your equity holders or affiliates. You acknowledge and agree that the
transactions contemplated by this Commitment Letter and the Fee Letter
(including the exercise of rights and remedies hereunder and thereunder) are
arm's-length commercial transactions between the Commitment Party Groups, on the
one hand, and you on the other, and in connection therewith and with the process
leading thereto, (i) no Commitment Party Group has assumed (A) an advisory or
fiduciary responsibility in favor of you or your equity holders or affiliates
with respect to the financing transactions contemplated hereby, or in each case,
the exercise of rights or remedies with respect thereto or the process leading
thereto (irrespective of whether such Commitment Party has advised, is currently
advising or will advise you, your equity holders or your affiliates on other
matters) or any other obligation to you except the obligations expressly set
forth in this Commitment Letter and the Fee Letter and (ii) each Commitment
Party Group is acting solely as a principal and not as the agent or fiduciary of
you, your management, equity holders, affiliates, creditors or any other person.
You acknowledge and agree that you have consulted your own legal and financial
advisors to the extent you deemed appropriate and that you are responsible for
making your own independent judgment with respect to such transactions and the
process leading thereto. You agree that you will not claim that any Commitment
Party Group has rendered advisory services of any nature or respect, or owes you
a fiduciary or similar duty, in connection with such transactions or the process
leading thereto.
In addition, each Commitment Party may employ the services of its affiliates in
providing services and/or performing their obligations hereunder and may
exchange with such affiliates information concerning you and other companies
that may be the subject of this arrangement, and such affiliates will be
entitled to the benefits afforded to the Commitment Parties hereunder.
In addition, please note that the Commitment Parties do not provide accounting,
tax or legal advice. Notwithstanding anything herein to the contrary, you (and
each of your employees, representatives and other agents) may disclose to any
and all persons, without limitation of any kind, the tax treatment and tax
structure of the Facility and all materials of any kind (including opinions or
other tax analyses) that are provided to you relating to such tax treatment and
tax structure. However, any information relating to the tax treatment or tax
structure will remain subject to the confidentiality provisions hereof (and the
foregoing sentence will not apply) to the extent reasonably necessary to enable
the parties hereto, their respective affiliates, and their respective
affiliates' directors and employees to comply with applicable securities laws.
For this purpose, "tax treatment" means U.S. federal or state income tax
treatment, and "tax structure" is limited to any facts relevant to the U.S.
federal income tax treatment of the transactions contemplated by this Commitment
Letter but does not include information relating to the identity of the parties
hereto or any of their respective affiliates.
9.
Miscellaneous.


9

--------------------------------------------------------------------------------




Each Commitment Party's commitments and agreements hereunder will terminate upon
the first to occur of (i) the consummation of the Acquisition, (ii) the
abandonment or termination of the Acquisition Agreement, and (iii) March 4,
2013, subject to one extension to June 3, 2013 to the extent that the
Termination Date (as defined in the Acquisition Agreement on the date of this
Commitment Letter) is extended to June 3, 2013 in accordance with the terms of
the Acquisition Agreement as in effect on the date of this Commitment Letter,
unless the closing of (A) the Notes Offering or (B) the Bridge Loans under the
Bridge Facility, as applicable, on the terms and subject to the conditions
contained herein, has been consummated on or before such date. Subject to the
provisions of the next paragraph and the terms of the Fee Letter, you may
terminate this Commitment Letter and/or each Commitment Party's commitments
hereunder. In addition, each Commitment Party's commitments hereunder to provide
and arrange the Bridge Loans will be reduced to the extent of any issuance of
the Securities (in escrow or otherwise).
The provisions set forth under Sections 3, 4, 5 (including Annex A) and 7 hereof
and this Section 9 hereof will remain in full force and effect regardless of
whether the definitive Facility Documentation is executed and delivered. The
provisions set forth under Sections 5 (including Annex A) and 7 hereof, this
Section 9 and the fee and expense reimbursement provisions of the Fee Letter
will remain in full force and effect notwithstanding the expiration or
termination of this Commitment Letter or the Commitment Parties' commitments and
agreements hereunder; provided that such provisions relating to indemnification
and reimbursement shall terminate and be superseded by the terms of the Facility
Documentation (to the extent such Facility Documentation becomes effective).
Each party hereto agrees for itself and its affiliates that any suit or
proceeding arising in respect to this Commitment Letter or the Commitment
Parties' commitments or agreements hereunder or the Fee Letter will be tried
exclusively in the U.S. District Court for the Southern District of New York or,
if that court does not have subject matter jurisdiction, in any state or federal
court located in the Borough of Manhattan in the City of New York, and each
party hereto agrees to submit to the exclusive jurisdiction of, and to venue in,
such court. Any right to trial by jury with respect to any action or proceeding
arising in connection with or as a result of either the Commitment Parties'
commitments or agreements or any matter referred to in this Commitment Letter or
the Fee Letter is hereby waived by the parties hereto. This Commitment Letter
and the Fee Letter will be governed by and construed in accordance with the laws
of the State of New York without regard to principles of conflicts of laws;
provided that matters related to (x) any alleged Material Adverse Effect or
exception thereto and (y) the determination of the accuracy of any Specified
Acquisition Agreement Representation and whether, as a result of any inaccuracy
thereof, you have the right to terminate or abandon your obligations under the
Acquisition Agreement shall, in each case, be interpreted, construed and
governed by and in accordance with the law of the State of Delaware without
regard to the conflicts of law principles thereof to the extent that such
principles would direct a matter to another jurisdiction.
The Commitment Parties hereby notify you that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the "Patriot Act") the Commitment Parties and each Lender may be
required to obtain, verify and record information that identifies the Borrower
and each of the Guarantors, which information includes the name and address of
the Borrower and each of the Guarantors and other information that will allow
the Commitment Parties and each Lender to identify the Borrower and each of the
Guarantors in accordance with the Patriot Act. This notice is given in
accordance with the requirements of the Patriot Act and is effective for the
Commitment Parties and each Lender.

10

--------------------------------------------------------------------------------




This Commitment Letter may be executed in any number of counterparts, each of
which when executed will be an original, and all of which, when taken together,
will constitute one agreement. Delivery of an executed counterpart of a
signature page of this Commitment Letter by facsimile transmission or electronic
transmission (in pdf or tif format) will be effective as delivery of a manually
executed counterpart hereof. This Commitment Letter and the Fee Letter are the
only agreements that have been entered into among the parties hereto with
respect to the Facility and set forth the entire understanding of the parties
with respect thereto and supersede any prior written or oral agreements among
the parties hereto with respect to the Facility. This Commitment Letter amends,
restates and supersedes in its entirety as of the date first above written the
commitment letter dated September 2, 2012 (the "Original Commitment Letter")
among JPMCB, J.P. Morgan, the Parent and the Company, and such Original
Commitment Letter shall be of no further force and effect. It is understood and
agreed that JPMCB and J.P. Morgan shall be entitled to the benefits of the
indemnification provisions of this Commitment Letter as if they were in effect
on the date of the Original Commitment Letter.
[Remainder of page intentionally left blank]





11

--------------------------------------------------------------------------------




Please confirm that the foregoing is in accordance with your understanding by
signing and returning to the Commitment Parties the enclosed copy of this
Commitment Letter, together, if not previously executed and delivered, with the
Fee Letter on or before the close of business on September 11, 2012, whereupon
this Commitment Letter and the Fee Letter will become binding agreements between
us. If the Commitment Letter and Fee Letter have not been signed and returned as
described in the preceding sentence by such date, this offer will terminate on
such date. We look forward to working with you on this transaction.
Very truly yours,
JPMORGAN CHASE BANK, N.A.
By:        /s/ Anna C. Araya    
    Name:    Anna C. Araya
    Title:    Vice President
    Commitment Percentage: See Attached
J.P. MORGAN SECURITIES LLC
By:        /s/ John Stucker    
    Name:    John Stucker
    Title:    Executive Director
GOLDMAN SACHS LENDING PARTNERS LLC
By:        /s/ Robert Ehudin    
    Name:    Robert Ehudin
    Title:    Authorized Signatory
    Commitment Percentage: See Attached
ROYAL BANK OF CANADA
By:        /s/ James S. Wolfe    
    Name:    James S. Wolfe
    Title:    Managing Director
        Head of US Leveraged Finance
    Commitment Percentage: See Attached

[Signature Page to Commitment Letter]

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A.
By:        /s/ Edward Martin    
    Name:    Edward Martin
    Title:    Director
    Commitment Percentage: See Attached
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
By:        /s/ Edward Martin    
    Name:    Edward Martin
    Title:    Director
MORGAN STANLEY SENIOR FUNDING, INC.
By:        /s/ Christy Silvester    
    Name:    Christy Silvester
    Title:    Authorized Signatory
    Commitment Percentage: See Attached
BARCLAYS BANK PLC
By:        /s/ Jeremy Hazan    
    Name:    Jeremy Hazan
    Title:    Director
    Commitment Percentage: See Attached
SUNTRUST BANK
By:        /s/ J. Ben Cumming    
    Name: J. Ben Cumming
    Title: Director
    Commitment Percentage: See Attached
SUNTRUST ROBINSON HUMPHREY, INC.
By:        /s/ Subhadra Shrivastava    
    Name:    Subhadra Shrivastava
    Title:    Director

[Signature Page to Commitment Letter]

--------------------------------------------------------------------------------




DNB Bank ASA
By:        /s/ Thomas Tangen    
    Name:    Thomas Tangen
    Title:    SVP
    Commitment Percentage: See Attached
DNB Bank ASA
By:        /s/ Bjorn Erik Hammerstad    
    Name:    Bjorn Erik Hammerstad
    Title:    SVP
    Commitment Percentage: See Attached
DNB Markets, Inc.
By:        /s/ Daniel M. Hochstadt    
    Name:    Daniel M. Hochstadt
    Title:    Managing Director
DNB Markets, Inc.
By:        /s/ Tor Ivar Hansen    
    Name:    Tor Ivar Hansen
    Title:    Managing Director
THE BANK OF NOVA SCOTIA
By:        /s/ James Rhee    
    Name:    James Rhee
    Title:    Managing Director
THE BANK OF NOVA SCOTIA
By:        /s/ Christina Brennan    
    Name:    Christina Brennan
    Title:    Managing Director
    Commitment Percentage: See Attached

[Signature Page to Commitment Letter]

--------------------------------------------------------------------------------




ACCEPTED AND AGREED AS OF THE DATE FIRST WRITTEN ABOVE:
VALEANT PHARMACEUTICALS INTERNATIONAL, INC.
By:        /s/ Howard B. Schiller    
    Name:    Howard B. Schiller
    Title:    Executive Vice President and Chief Financial Officer
VALEANT PHARMACEUTICALS INTERNATIONAL
By:        /s/ Howard B. Schiller    
    Name:    Howard B. Schiller
    Title:    Executive Vice President and Chief Financial Officer





[Signature Page to Commitment Letter]

--------------------------------------------------------------------------------



Annex A
In the event that any Commitment Party becomes involved in any capacity in any
action, proceeding or investigation brought by or against any person, including
shareholders, partners, members or other equity holders of Parent, the Company
or the Target in connection with or as a result of either this arrangement or
any matter referred to in this Commitment Letter or the Fee Letter (together,
the "Letters"), Parent and the Company, jointly and severally, agree to
periodically reimburse each Commitment Party for its reasonable legal and other
expenses (including the cost of any investigation and preparation) incurred in
connection therewith. Parent and the Company also agree to indemnify and hold
each Commitment Party harmless against any and all losses, claims, damages or
liabilities to any such person in connection with or as a result of either this
arrangement or any matter referred to in the Letters (whether or not such
investigation, litigation, claim or proceeding is brought by you, your equity
holders or creditors or an indemnified person and whether or not any such
indemnified person is otherwise a party thereto), except to the extent that such
loss, claim, damage or liability (x) has been found by a final, non-appealable
judgment of a court of competent jurisdiction to have resulted from (i) the
gross negligence or willful misconduct of such Commitment Party in performing
the services that are the subject of the Letters or (ii) a material breach of
the obligations of such Commitment Party under the Letters or (y) has resulted
from any dispute solely among the Commitment Parties. If for any reason the
foregoing indemnification is unavailable to any Commitment Party or insufficient
to hold it harmless, then Parent and the Company will contribute to the amount
paid or payable by the Commitment Party as a result of such loss, claim, damage
or liability in such proportion as is appropriate to reflect the relative
economic interests of (i) Parent, the Company and their respective affiliates,
shareholders, partners, members or other equity holders on the one hand and
(ii) the Commitment Parties on the other hand in the matters contemplated by the
Letters as well as the relative fault of (i) Parent, the Company and their
respective affiliates, shareholders, partners, members or other equity holders
and (ii) the Commitment Parties with respect to such loss, claim, damage or
liability and any other relevant equitable considerations. The reimbursement,
indemnity and contribution obligations of Parent and the Company under this
paragraph will be in addition to any liability which Parent and the Company may
otherwise have, will extend upon the same terms and conditions to any affiliate
of a Commitment Party and the partners, members, directors, agents, employees
and controlling persons (if any), as the case may be, of such Commitment Party
and any such affiliate, and will be binding upon and inure to the benefit of any
successors, assigns, heirs and personal representatives of Parent, the Company,
each Commitment Party, any such affiliate and any such person. Each of Parent
and the Company also agrees that neither any indemnified party nor any of such
affiliates, partners, members, directors, agents, employees or controlling
persons will have any liability based on its or their exclusive or contributory
negligence or otherwise to Parent, the Company or any person asserting claims on
behalf of or in right of Parent, the Company or any other person in connection
with or as a result of either this arrangement or any matter referred to in the
Letters, except to the extent that any losses, claims, damages, liabilities or
expenses incurred by Parent, the Company or their respective affiliates,
shareholders, partners or other equity holders have been found by a final,
non-appealable judgment of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such indemnified party in
performing the services that are the subject of the Letters; provided, however,
that in no event will such indemnified party or such other parties have any
liability for any indirect, consequential, special or punitive damages in
connection with or as a result of such indemnified party's or such other
parties' activities related to the Letters.
Neither Parent nor the Company will be required to indemnify any Commitment
Parties for any amount paid or payable by such Commitment Party in the
settlement of any action, proceeding or investigation without such party's
consent, which consent will not be unreasonably withheld or delayed; provided
that the foregoing indemnity will apply to any such settlement in the event that
Parent and/or the Company, as applicable, was

Annex A-1

--------------------------------------------------------------------------------





offered the ability to assume the defense of the action that was the subject
matter of such settlement and elected not to so assume. The provisions of this
Annex A will survive any termination or completion of the arrangement provided
by the Letters.





Annex A-2

--------------------------------------------------------------------------------



Annex B
Summary of the Bridge Facility
This Summary outlines certain terms of the Bridge Facility referred to in the
Commitment Letter, of which this Annex B is a part. Certain capitalized terms
used herein are defined in the Commitment Letter.
Borrower:
The Borrower under the Credit Agreement (the "Borrower").
Guarantors:
Each subsidiary of the Borrower that is or is required to be a guarantor under
the Credit Agreement (the "Guarantors") will guarantee (the "Guarantee") all
obligations of the Borrower under the Bridge Facility. In addition, upon
consummation of the Acquisition, the entity previously identified to the
Arrangers as "Merlin" ("Target") and its subsidiaries that would otherwise
become guarantors under the Credit Agreement will guarantee all obligations in
respect of the Bridge Facility.
Joint Lead Arranger and Joint Bookrunners:
 
J.P. Morgan Securities LLC ("J.P. Morgan") in its capacity as Joint Lead
Arranger and Joint Bookrunner, and each of Goldman Sachs Lending Partners LLC
("GSLP") and Royal Bank of Canada ("Royal Bank") in their capacities as Joint
Bookrunners.
Co-Documentation Agents:
Each of GSLP, Royal Bank, Merrill Lynch, Pierce, Fenner & Smith Incorporated
("Merrill Lynch"), Morgan Stanley Senior Funding, Inc. ("Morgan Stanley"),
Barclays Bank PLC ("Barclays"), SunTrust Bank ("SunTrust"), DNB Markets, Inc.
("DNB Markets") and The Bank of Nova Scotia ("BONS") in its capacity as
Co-Documentation Agents (the "Co-Documentation Agents") (collectively, the
"Bridge Lead Arrangers" or, the "Arrangers").
Sole Syndication Agent:
J.P. Morgan, in its capacity as Syndication Agent (the "Syndication Agent").
Bridge Administrative Agent:
JPMCB, in its capacity as Administrative Agent (the "Bridge Administrative
Agent").
Lenders:
JPMCB, GSLP, Royal Bank, Bank of America, N.A. ("BOA"), Morgan Stanley,
Barclays, SunTrust Bank ("SunTrust"), DNB Bank ASA ("DNB"), BONS and/or other
financial institutions selected by the Bridge Lead Arrangers in consultation
with Borrower (each, a "Lender" and, collectively, the "Lenders").
Amounts of Bridge Loans:
$2,750 million in aggregate principal amount of senior unsecured increasing rate
loans, less the amount of gross proceeds from any sale of Securities received on
or prior to the Closing Date (the "Bridge Loans"). A portion of the proceeds of
the Bridge Loans may be placed in escrow subject to escrow arrangements
reasonably satisfactory to the Bridge Lead Arrangers in order to settle
obligations in respect of the Target Indentures (and settle related warrants)
after the Closing Date in accordance with the terms thereof.
Closing Date:
The date on which Bridge Loans are made and the Acquisition is consummated (the
"Bridge Closing Date").


Annex B-1    

--------------------------------------------------------------------------------



Ranking:
The Bridge Loans, the Guarantee and all obligations with respect thereto will be
senior unsecured obligations and rank pari passu in right of payment with all of
the Borrower's and the Guarantors' existing and future senior obligations
(including the obligations under the Credit Agreement).
Maturity:
The Bridge Loans will mature on the tenth anniversary of the Bridge Closing
Date. At any time and from time to time, on or after the first anniversary of
the Bridge Closing Date, upon reasonable prior written notice and in a minimum
principal amount of at least $100.0 million, the Bridge Loans may be exchanged
(each such exchange, an "Exchange"), in whole or in part, at the option of the
applicable Lender or Lenders, for senior unsecured exchange notes (the "Exchange
Notes"), in a principal amount equal to the principal amount of the Bridge Loans
so exchanged and having the same maturity date as the Bridge Loans so exchanged.
 
The Exchange Notes will be issued pursuant to an indenture (the "Indenture")
that will have the terms set forth on Exhibit 1 to this Annex B.
Demand Failure Event:
Any failure to comply with the terms of a Bridge Takeout Notice (as defined in
the Fee Letter) for any reason will be deemed to be a "Bridge Takeout Demand
Failure Event" (as defined in the Fee Letter) under the Bridge Facility
Documentation.
Interest Rate:
Until the earlier of (i) the first anniversary of the Bridge Closing Date or
(ii) the occurrence of a Bridge Takeout Demand Failure Event (such earlier date,
the "Conversion Date"), the Bridge Loans will bear interest at a floating rate,
reset quarterly, as follows: (x) for the first three-month period commencing on
the Bridge Closing Date, the Bridge Loans will bear interest at a rate per
annum equal to the reserve adjusted Eurodollar Rate (subject to a reserve
adjusted Eurodollar Rate Floor of 1.25% per annum), plus 612.5 basis points
(collectively, the "Bridge LIBOR Rate") and (y) thereafter, interest on the
Bridge Loans will be payable at a floating per annum rate equal to the interest
rate applicable during the prior three-month period, in each case plus the
Bridge Spread, reset at the beginning of each subsequent three-month period. The
"Bridge Spread" will initially be 50 basis points (commencing three months after
the Bridge Closing Date) and will increase by an additional 50 basis points
every three months thereafter. Notwithstanding the foregoing, at no time will
the per annum interest rate on the Bridge Loans exceed the Total Cap (as defined
in the Fee Letter) then in effect (plus default interest, if any).
 
From and after the Conversion Date, the Bridge Loans will bear interest at a
fixed rate equal to the Total Cap (plus default interest, if any).
 
Prior to the Conversion Date, interest will be payable at the end of each
interest period. Accrued Interest shall also be payable in arrears on the
Conversion Date and on the date of any prepayment of the Bridge Loans. From and
after the Conversion Date, interest will be payable quarterly in arrears and on
the date of any prepayment of the Bridge Loans.


Annex B-2    

--------------------------------------------------------------------------------



 
As used herein, the term "reserve adjusted Eurodollar Rate" will have the
meaning customary and appropriate for financings of this type, and the basis for
calculating accrued interest and the interest periods for loans bearing interest
at the reserve adjusted Eurodollar Rate will be customary and appropriate for
financings of this type.
 
After the occurrence and during the continuance of an Event of Default, interest
on all overdue amounts then outstanding will accrue at a rate equal to the
applicable rate set forth above, plus an additional two percentage points
(2.00%) per annum and will be payable on demand.
Funding Protection:
Customary for transactions of this type, including breakage costs, gross-up for
withholding, compensation for increased costs and compliance with capital
adequacy and other regulatory restrictions.
Mandatory Prepayment:
Prior to the Conversion Date and to the extent permitted by the Credit
Agreement, the net proceeds to the Borrower, Parent or any subsidiary of Parent
(including the Target) from (a) any direct or indirect public offering or
private placement of any debt or equity securities (other than issuances
pursuant to employee stock plans), (b) any future bank borrowings (except
borrowings under the Credit Agreement) and (c) subject to certain ordinary
course exceptions and reinvestment rights, any future asset sales or receipt of
insurance proceeds will be used to repay the Bridge Loans, as a result of an
asset sale or receipt of insurance proceeds, in each case at 100% of the
principal amount of the Bridge Loans prepaid plus accrued interest to the date
of prepayment. Any proceeds from the sale of a Bridge Takeout Financing (as
defined in the Fee Letter) funded or purchased by a Lender or one or more of its
affiliates will be applied, first, to refinance the Bridge Loans held at that
time by such Lender, and second, in accordance with the pro rata provisions
otherwise applicable to prepayments.
 
Nothing in these mandatory prepayment provisions will restrict or prevent any
holder of Bridge Loans from exchanging Bridge Loans for Exchange Notes on or
after the first anniversary of the Bridge Closing Date.
Change of Control:
Upon the occurrence of a Change of Control (to be defined), subject to the
Credit Agreement, the Borrower will be required to prepay in full all
outstanding Bridge Loans at par plus accrued interest to the date of prepayment,
plus with respect to any Bridge Loans so prepaid on or after the Conversion
Date, a 1.0% prepayment premium. Prior to making any such prepayment, the
Borrower will, within 30 days of the Change of Control, repay all obligations
under the Credit Agreement or obtain any required consent of the lenders under
the Credit Agreement to make such prepayment of the Bridge Loans. From and after
the Conversion Date, each holder of Bridge Loans may elect to accept or waive a
prepayment such holder is otherwise entitled to receive pursuant to this
paragraph.
Voluntary Prepayment:
Prior to the Conversion Date, Bridge Loans may be prepaid, in whole or in part,
at the option of the Borrower, at any time (except as provided below) without
premium or penalty, upon five business days' written notice, such prepayment to
be made at par plus accrued interest.


Annex B-3    

--------------------------------------------------------------------------------



 
Subject to the next paragraph, from and after the Conversion Date and prior to
the tenth anniversary of the Bridge Closing Date, Bridge Loans may be prepaid,
in whole or in part, at the option of the Borrower, at any time (except as
provided below) upon 3 days' prior written notice at par plus accrued interest
to the date of repayment plus the Applicable Premium. The "Applicable Premium"
will be (i) a make-whole premium based on the applicable treasury rate plus 50
basis points prior to the fifth anniversary of the Bridge Closing Date,
(ii) one-half of the then-prevailing interest rate on the Bridge Loans from and
including the fifth anniversary of the Bridge Closing Date to and including the
sixth anniversary of the Bridge Closing Date and (iii) declining to one-quarter
of the then-prevailing interest rate on the Bridge Loans on the sixth
anniversary of the Bridge Closing Date, to one-eighth of the then-prevailing
interest rate on the Bridge Loans on the seventh anniversary of the Bridge
Closing Date and to zero on the eighth anniversary of the Bridge Closing Date.
Security:
None.
Bridge Facility Documentation:
The Facility Documentation for the Bridge Facility (the "Bridge Facility
Documentation") shall be negotiated in good faith, shall contain the terms and
conditions set forth in this Annex B and shall be based on the terms of the
Credit Agreement and the Existing Indentures (as defined in Annex C) and will
take into account the terms set forth in the Commitment Letter, current market
conditions and differences related to your business since the date of the Credit
Agreement and the Existing Indentures, with such customary changes to reflect
the interim nature of the Bridge Facility (collectively, the "Bridge
Documentation Principles"). The Bridge Facility Documentation shall contain only
those payments, conditions to borrowing, mandatory prepayments, representations
and warranties, covenants and events of default expressly set forth in this
Annex B, in each case applicable to Parent, the Borrower and their restricted
subsidiaries and with standards, definitions, qualifications, thresholds,
exceptions, "baskets" and grace periods consistent with the Bridge Documentation
Principles.
Representations and Warranties:
The Bridge Facility Documentation will contain representations and warranties
consistent with the Credit Agreement with changes as are usual and customary for
financings of this kind, consistent with the Bridge Documentation Principles.
Covenants:
The Bridge Facility Documentation will contain the following covenants: (a)
affirmative covenants consistent with the Credit Agreement with changes as are
usual and customary for financings of this kind, consistent with the Bridge
Documentation Principles; (b) incurrence-based negative covenants consistent
with the Credit Agreement, with changes as are usual and customary for
financings of this kind consistent with the Bridge Documentation Principles;
provided that prior to the Conversion Date, the restricted payments and debt
incurrence covenants in the Bridge Facility Documentation shall be more
restrictive. There will not be any financial maintenance covenants in the Bridge
Facility Documentation.
 
The Bridge Facility Documentation will contain a covenant requiring the Borrower
to comply with the terms of the Fee Letter, including any Take-out Notice (as
defined in the Fee Letter) and any cooperation required in connection therewith.


Annex B-4    

--------------------------------------------------------------------------------



Events of Default:
The Bridge Facility Documentation will contain such events of default as are
consistent with the Credit Agreement with changes as are usual and customary for
financings of this kind, consistent with the Bridge Documentation Principles.
Conditions Precedent to Borrowing:
The several obligations of the Lenders to make, or cause one of their respective
affiliates to make, the Bridge Loans will be subject to (i) the conditions
precedent referred to in Section 2 of the Commitment Letter and those listed on
Annex C attached to the Commitment Letter and (ii) prior written notice of
borrowing.
Assignments and Participations:
Each of the Lenders may assign all or (subject to minimum assignment amount
requirements) any part of its Bridge Loans to its affiliates (other than natural
persons) or one or more banks, financial institutions or other entities that are
"Eligible Assignees," as defined in the Bridge Facility Documentation, that are
reasonably acceptable to the Bridge Administrative Agent, such consent not to be
unreasonably withheld or delayed.
 
Upon such assignment, such Eligible Assignee will become a Lender for all
purposes under the Bridge Facility Documentation; provided that assignments made
to affiliates and other Lenders will not be subject to the above described
consent or any minimum assignment amount requirements. A $3,500 processing fee
will be required in connection with any such assignment. The Lenders will also
have the right to sell participations, subject to customary limitations on
voting rights, in their respective Bridge Loans.
Requisite Lenders:
Lenders holding at least a majority of total Bridge Loans, with certain
amendments requiring the consent of Lenders holding a greater percentage (or
all) of the total Bridge Loans.
Taxes:
The Bridge Facility Documentation will include tax gross-up, cost and yield
protection provisions substantially similar to those provisions for tax
gross-up, cost and yield protection contained in the Credit Agreement.
Indemnities:
The Bridge Facility Documentation will provide customary and appropriate
provisions relating to indemnity and related matters in a form reasonably
satisfactory to the Bridge Lead Arrangers, the Bridge Administrative Agent and
the Lenders.
Governing Law and Jurisdiction:
The Bridge Facility Documentation will provide that the Borrower will submit to
the exclusive jurisdiction and venue of the federal and state courts of the
State of New York and will waive any right to trial by jury. New York law will
govern the Bridge Facility Documentation.
Counsel to the Bridge Lead Arrangers and the Bridge Administrative Agent:
 

Cahill Gordon & Reindel LLP.

The foregoing is intended to summarize certain basic terms of the Bridge Loans.
It is not intended to be a definitive list of all of the requirements of the
Lenders in connection with the Bridge Loans.



Annex B-5    

--------------------------------------------------------------------------------



Exhibit 1 to Annex B
Summary of Exchange Notes
This Summary of Exchange Notes outlines certain terms of the Exchange Notes
referred to in Annex B to the Commitment Letter, of which this Exhibit 1 is a
part. Capitalized terms used herein have the meanings assigned to them in
Annex B to the Commitment Letter.
Exchange Notes
At any time on or after the first anniversary of the Bridge Closing Date, upon
not less than five business days' prior notice, Bridge Loans may, at the option
of a Lender, be exchanged for a principal amount of Exchange Notes equal to 100%
of the aggregate principal amount of the Bridge Loans so exchanged. At a
Lender's option, Exchange Notes will be issued directly to its broker-dealer
affiliate or other third party designated by it, upon surrender by the Lender to
the Borrower of an equal principal amount of Bridge Loans. No Exchange Notes
will be issued until the Borrower receives requests to issue at least
$100 million in aggregate principal amount of Exchange Notes. The Borrower will
issue Exchange Notes under an indenture (the "Indenture") that complies with the
Trust Indenture Act of 1939, as amended. The Borrower will appoint a trustee
reasonably acceptable to the Lenders.

Annex B-1-1

--------------------------------------------------------------------------------





Final Maturity:
Same as Bridge Loans.
Interest Rate:
Each Exchange Note will bear interest at a fixed rate equal to the Total Cap
then in effect (plus default interest, if any). Interest will be payable
semiannually in arrears.
 
Additional default interest on all amounts outstanding will accrue at the
applicable rate plus two percentage points (2.00%) per annum.
Optional Redemption:
The Exchange Notes may be redeemed, in whole or in part, at the option of the
Borrower, at any time (except as provided below) upon 3 days' prior written
notice at par plus accrued interest to the date of repayment plus the Applicable
Premium. The "Applicable Premium" will be (i) a make-whole premium based on the
applicable treasury rate plus 50 basis points prior to the fifth anniversary of
the Bridge Closing Date, (ii) one-half of the Total Cap from and including the
fifth anniversary of the Bridge Closing Date to and including the sixth
anniversary of the Bridge Closing Date and (iii) declining to one-quarter of the
Total Cap on the sixth anniversary of the Bridge Closing Date, to one-eighth of
the Total Cap on the seventh anniversary of the Bridge Closing Date and to zero
on the eighth anniversary of the Bridge Closing Date.
 
In addition, prior to the third anniversary of the Bridge Closing Date, up to
35% of the original principal amount of the Exchange Notes may be redeemed from
the proceeds of a qualifying equity offering by the Borrower at a redemption
price equal to par plus the Total Cap and accrued interest.
Defeasance Provisions of Exchange Notes:
Customary.
Modification:
Customary.
Change of Control:
Customary at 101%.
Registration Rights:
None.
Covenants:
The Indenture will include covenants similar to those contained in an indenture
governing publicly traded high yield debt securities; provided that the Exchange
Note covenants may be more restrictive in certain respects giving due regard to,
among other things, then existing market conditions.
Events of Default:
The Indenture will provide for Events of Default similar to those contained in
an indenture governing publicly traded high yield debt securities giving due
regard to, among other things, then existing market conditions.

The foregoing is intended to summarize certain basic terms of the Exchange
Notes. It is not intended to be a definitive list of all of the requirements of
the Lenders in connection with the Exchange Notes
.

Annex B-1-2

--------------------------------------------------------------------------------




Annex C
Summary of Conditions Precedent to the Facility
This Summary of Conditions Precedent outlines the conditions precedent to the
Facility referred to in the Commitment Letter, of which this Annex C is a part.
Certain capitalized terms used herein are defined in the Commitment Letter.
A.
The conditions to and the initial funding under the Bridge Facility shall
consist of the following (together with any other conditions to funding
expressly set forth in Section 2 of the Commitment Letter):

1.    Acquisition: The terms of the Acquisition Agreement will be reasonably
satisfactory to the Arrangers; provided that the Arrangers acknowledge that the
Acquisition Agreement dated as of September 2, 2012 is reasonably acceptable to
the Arrangers. No conditions precedent to the consummation of the Acquisition or
other provision in the Acquisition Agreement dated as of September 2, 2012 shall
have been waived, modified, supplemented or amended (and no consent granted), in
a manner materially adverse to the Arrangers or the Lenders in their capacities
as Lenders, in each case without the consent of the Arrangers, not to be
unreasonably withheld or delayed (provided that, without limitation, (i) any
decrease in the Acquisition consideration of not more than 10% that is not
accompanied by a corresponding dollar-for-dollar reduction in the amount of the
Bridge Loans (it being understood and agreed that a reduction of less than 10%
in the Acquisition consideration that is accompanied by a dollar-for-dollar
reduction in the amount of the Bridge Loans shall not be deemed materially
adverse to the Arrangers or the Lenders) or (ii) any decrease in the Acquisition
consideration in excess of 10%, shall in each case be deemed to be materially
adverse and require the consent of the Arrangers).
2.    Concurrently with the consummation of the Acquisition and after giving
effect to the financing thereof, all material indebtedness outstanding of
Parent, the Company and their respective subsidiaries, including the Target,
(other than (i) the Bridge Loans as contemplated by the Commitment Letters
and/or any Securities issued in lieu thereof, (ii) indebtedness under the Credit
Agreement and the Existing Indentures, (iii) notes issued under the Target
Indentures, to the extent the holders thereof have not converted such notes or
exercised their option to require the Target to repurchase such notes and
(iv) trade payables and other ordinary course or similar obligations) shall have
been repaid or repurchased in full, all commitments relating thereto shall have
been terminated, and all liens or security interests related thereto shall have
been terminated or released, in each case on terms reasonably satisfactory to
the Arrangers and subject to exceptions to be mutually agreed upon. For purposes
of this Annex C (and the Commitment Letter to which this Annex C forms a part),
the "Existing Indentures" shall mean the Indenture, dated as of September 28,
2010, among the Borrower, Parent, The Bank of New York Mellon Trust Company,
N.A., as trustee, and the Guarantors listed therein; the Indenture, dated as of
November 23, 2010, among the Borrower, Parent, The Bank of New York Mellon Trust
Company, N.A., as trustee, and the Guarantors listed therein; the Indenture,
dated as of February 8, 2011, among the Borrower, Parent, The Bank of New York
Mellon Trust Company, N.A., as trustee, and the Guarantors listed

Annex C-1


--------------------------------------------------------------------------------




therein; and the Indenture, dated as of March 8, 2011, among the Borrower,
Parent, The Bank of New York Mellon Trust Company, N.A., as trustee, and the
Guarantors listed therein.
3.    The Arrangers shall have received (i) audited financial statements of the
Company and Target for each of the three fiscal years immediately preceding the
initial funding ended more than 90 days prior to the Closing Date; (ii)
unaudited financial statements of the Company and the Target for any fiscal
quarter ended after the date of the most recent audited financial statements of
such person and more than 45 days prior to the Closing Date; and (iii) customary
pro forma financial statements, in each case meeting the requirements of
Regulation S-X for a Form S-1 registration statement (other than Rules 3-10 and
3-16 of Regulation S-X).
4.    All costs, fees, expenses (including, without limitation, reasonable and
invoiced (at least two days prior to the Closing Date) out-of-pocket legal fees
and expenses, title premiums, survey charges and recording taxes and fees) and
other compensation contemplated by the Commitment Letter and the Fee Letter
payable to the Commitment Parties, the Arrangers, the Administrative Agent, the
Bridge Administrative Agent or the Lenders on the Closing Date shall have been
paid to the extent due and Parent and the Company shall have complied in all
material respects with all of their respective obligations under the Commitment
Letter and the Fee Letter.
5.    The Arrangers shall be satisfied that the Company and Parent have complied
with the following closing conditions and delivered the following customary
documentation relating to the Borrower and all of the Guarantors (including
Parent): (i) the delivery of customary legal opinions, corporate records and
documents from public officials, lien searches and officer's certificates as to
the Borrower and each of the Guarantors; (ii) evidence of authority; and
(iii) delivery of a solvency certificate from the chief financial officer of the
Borrower in form and substance, and with supporting documentation, reasonably
satisfactory to the Arrangers, as to the Borrower, Parent and the Guarantors on
a consolidated basis. The Specified Representations and the Specified
Acquisition Agreement Representations shall be true and correct in all material
respects.
6.    The Arrangers will have received at least 5 days prior to the Closing Date
all documentation and other information required by bank regulatory authorities
under applicable "know-your-customer" and anti-money laundering rules and
regulations, including the Patriot Act, to the extent requested at least 10 days
prior to the Closing Date.
7.    The Arrangers and one or more Investment Banks each shall have received no
later than 20 consecutive calendar days prior to the Closing Date (provided that
the days from November 21, 2012 through November 25, 2012 shall not be
considered calendar days for such purpose and if such period has not ended prior
to December 20, 2012, such period shall be deemed not to have commenced until
January 2, 2013) a customary offering memorandum containing all customary
information, including financial statements, pro forma financial statements,
business and other financial data of the type required in a registered offering
of debt securities by Regulation S-X and Regulation S-K under the Securities Act
(other than Rules 3-10 and 3-16 of

Annex C-2


--------------------------------------------------------------------------------




Regulation S-X and subject to exceptions customary for private placements
pursuant to Rule 144A promulgated under the Securities Act) or that would be
necessary for the Investment Bank to receive customary (for high yield debt
securities) "comfort" (including "negative assurance" comfort) from independent
accountants in connection with the offering of the Securities, and, in the case
of the annual financial statements, the auditors' reports thereon, and
concurrently with the time period provided for above, the Investment Bank shall
have had a period of at least 20 consecutive calendar days following delivery of
the offering memorandum to market the Notes (the "Marketing Period").

Annex C-3
